Exhibit 10.4
 
PLEDGE AGREEMENT
 
This Pledge Agreement (“Agreement”), dated September 17, 2012, is made by
GENESIS GROUP HOLDINGS, INC., a Delaware corporation (the “Pledgor”), in favor
of MIDMARKET CAPITAL PARTNERS, INC. (“MCCP”), in its capacity as agent for the
lenders under the Loan Agreement referenced below (in such capacity, together
with its successors and assigns in such capacity (including any successor
“Agent” appointed under the Loan Agreement), the “Secured Party”). All
capitalized terms used herein and not otherwise defined herein shall have the
same meanings assigned to such terms in the Loan Agreement.


Background
 
This Agreement is executed in connection with that certain Loan and Security
Agreement of even date herewith (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”), by
and among Pledgor, as borrower, Rives-Monteiro Leasing, LLC, an Alabama limited
liability company and Tropical Communications, Inc., a Florida corporation, each
as a guarantor, each other Person joined thereto as a guarantor, the various
financial institutions named therein or which hereafter become a party thereto
as lenders (collectively, the “Lenders” and each individually a “Lender”) and
Secured Party, as Agent to the Lenders.  Pledgor has agreed to execute and
deliver this Agreement to Secured Party, in its capacity as Secured Party, to
provide additional security for the Obligations as defined and described in the
Loan Agreement and owing from time to time to Secured Party, Issuer (as defined
below), the Lenders and the other persons holding any of the Obligations from
time to time.


NOW THEREFORE, for other good and sufficient consideration, the receipt and
sufficiency of which is hereby acknowledged, Pledgor, intending to be legally
bound hereby, covenants and agrees as follows:
 
1.   Pledgor, for the purpose of granting a continuing lien and security
interest, does hereby collaterally assign, pledge, deliver and set over to
Secured Party, for the ratable benefit of Agent and Lenders party to the Loan
Agreement and all other holders of the Obligations all of the following
property, together with any additions, exchanges, replacements and substitutions
therefor, dividends and distributions with respect therefor, and the proceeds
thereof (collectively, the “Pledged Collateral”):
 
(a)   all of the shares of capital stock and other Capital Stock in those
corporations listed on Schedule I attached hereto, whether now owned or
hereafter acquired by Pledgor or in which Pledgor now or hereafter has any
rights, options or warrants, together with all certificates representing such
shares and interests and all rights (but none of the obligations) under or
arising out of the applicable Organizational Documents of such corporations;
 
(b)   all of the partnership interests and other Capital Stock in those limited
partnerships and general partnerships listed on Schedule I attached hereto,
whether now owned or hereafter acquired by Pledgor or in which Pledgor now or
hereafter has any rights, options or warrants, together with all certificates
representing such interests and all rights (but none of the obligations) under
or arising out of the applicable Organizational Documents of such partnerships;
including without limitation all rights and remedies of Pledgor as a general
partner or limited partner with respect to the respective partnership interests
and other equity interests of Pledgor in each such partnership under the
respective Organizational Documents of such partnership and under the
partnership laws of the state in which each such partnership is organized; and
 
 
1

--------------------------------------------------------------------------------

 
 
(c)   all of the membership/limited liability company interests and other
Capital Stock in those limited liability companies listed on Schedule I attached
hereto, whether now owned or hereafter acquired by Pledgor or in which Pledgor
now or hereafter has any rights, options or warrants, together with all
certificates representing such interests and all rights (but none of the
obligations) under or arising out of the applicable Organizational Documents of
such companies; including without limitation all rights and remedies of the
applicable Pledgor as a member or manager or managing member with respect to the
respective membership interests and other equity interests of Pledgor in each
such limited liability company under the respective Organizational Documents of
such limited liability company and under the limited liability company laws of
the state in which each such limited liability company is organized;
 
provided that, in each case under the foregoing clauses (a) through (c), the
rights relating to the applicable Capital Stock included in the “Pledged
Collateral” shall include, without limitation, all of the following rights
relating to such Capital Stock, whether arising under the Organizational
Documents of the applicable Issuer or under the applicable laws of such Issuer’s
jurisdiction of organization relating to the formation, existence and governance
of corporations, limited liability companies or partnerships, as applicable: (i)
all economic rights (including all rights to receive dividends and
distributions), (ii) all voting rights and rights to consent to any particular
action(s) by the applicable Issuer, (iii) all management rights with respect to
such Issuer, (iv) in the case of any Pledged Collateral consisting of a general
partner interest in a partnership, all powers and rights as a general partner
with respect to the management, operations and control of the business and
affairs of the applicable Issuer, (v) in the case of any Pledged Collateral
consisting of the membership/limited liability company interests of a managing
member in a limited liability company, all powers and rights as a managing
member with respect to the management, operations and control of the business
and affairs of the applicable Issuer, (vi) all rights to designate or appoint or
vote for or remove any officers, directors, manager(s), general partner(s),
managing member(s) and/or any members of any board of
members/managers/partners/directors that may now or hereafter have any rights to
manage and direct the business and affairs of the applicable Issuer under its
Organizational Documents as in effect from time to time, (vii) all rights to
amend the Organizational Documents of such Issuer, (viii) in the case of any
Pledged Collateral consisting of Capital Stock in partnership or limited
liability company, Pledgor’s status as a “partner”, general or limited, or
“member” (as applicable) under the applicable Organizational Documents and/or
applicable state law and (ix) all certificates evidencing any of the foregoing
described Pledged Collateral (all of the foregoing, the “Related
Rights”).  Notwithstanding the foregoing, in each case under the foregoing
clauses (a) through (c), the rights relating to the applicable Capital Stock
included in the “Pledged Collateral” shall not include more than 65% of the
common voting Capital Stock of any Foreign Subsidiary of the Pledgor.
 
 
2

--------------------------------------------------------------------------------

 
 
2.   The pledge and security interest described herein shall continue in effect
to secure all Obligations under the Loan Agreement from time to time incurred or
arising unless and until such Obligations have been paid and satisfied in full
and all commitments of Agent and the Loan Agreement has been terminated.
 
3.   Pledgor hereby represents and warrants, as of the date hereof, that:
 
(a)   Except as pledged herein, Pledgor has not sold, assigned, transferred,
pledged or granted any option or security interest in or otherwise hypothecated
the Pledged Collateral in any manner whatsoever, and the Pledged Collateral is
pledged herewith free and clear of any and all liens, security interests,
encumbrances, claims, pledges, restrictions, legends, and options other than
Permitted Encumbrances;
 
(b)   Pledgor has the full power and authority to execute, deliver, and perform
under this Agreement and to pledge the Pledged Collateral hereunder. Pledgor is
duly organized, validly existing and in good standing under the laws of its
jurisdiction of organization, and the execution, delivery and performance by
Pledgor of this Agreement and the consummation of the transactions contemplated
hereby have been duly authorized by all necessary corporate, limited liability
company, partnership or other action (including, as applicable, all necessary
board and/or equityholder(s) approvals), as the case may be;
 
(c)   This Agreement constitutes the valid and binding obligation of Pledgor,
enforceable in accordance with its terms, subject to bankruptcy, insolvency,
moratorium, reorganization and other similar laws affecting creditor’s rights
generally, and the pledge of the Pledged Collateral referred to herein is not in
violation of and shall not create any default under any material contract;
 
(d)   The pledge of the Pledged Collateral referred to herein is not in
violation, and shall not create any default under any Organizational Documents,
of any corporation, limited partnership, general partnership or limited
liability company listed on Schedule I attached hereto (as such Schedule may be
amended and/or updated from time to time in accordance herewith) (each such
corporation, limited partnership, general partnership or limited liability
company an “Issuer”).  “Organizational Documents” means, with respect to any
Issuer, any charter, articles or certificate of incorporation, certificate of
organization, registration or formation, certificate of partnership or limited
partnership, bylaws, operating agreement, limited liability company agreement,
or partnership agreement and any and all other applicable documents relating to
such Issuer’s formation, organization or entity governance matters (including
any shareholders’ or equity holders’ agreement or voting trust agreement) and
specifically includes, without limitation, any certificates of designation for
preferred stock or other forms of preferred equity;
 
 
3

--------------------------------------------------------------------------------

 
 
(e)   The Pledged Collateral has been duly and validly authorized and issued by
the Issuer thereof and, if applicable, such Pledged Collateral is fully paid for
and non-assessable;
 
(f)   Pledgor is pledging hereunder one hundred percent (100%) of the Pledgor’s
interest and ownership in each of the Issuers listed on Schedule I attached
hereto except with respect to each Issuer that is a Foreign Subsidiary, as to
which Pledgor is pledging no more than 65% of Pledgor’s interest and ownership
therein;
 
(g)   Contemporaneously with the execution hereof, Pledgor is delivering to
Secured Party all certificates representing or evidencing the Pledged
Collateral, if any, accompanied by duly executed instruments of transfer or
assignments in blank, to be held by Secured Party; and
 
(h)   Contemporaneously with (or prior to) the execution hereof, Pledgor is
delivering to Secured Party a copy of the Organizational Documents (as of the
date hereof) of each Issuer.
 
4.   Pledgor hereby irrevocably instructs each Issuer to comply with any
instructions originated by Secured Party with respect to the interests of
Pledgor in such Issuer without further consent of Pledgor, and Pledgor agrees
that the Issuer shall be fully protected in so complying, other than as a result
of the gross negligence or willful misconduct of Secured Party.  Pledgor
acknowledges and agrees that Secured Party shall be authorized at any time to
provide a copy of this Agreement to any Issuer as evidence that Secured Party
has given the foregoing instructions.  Pledgor hereby covenants and agrees that
Pledgor shall cause each Issuer listed on Schedule I from time to time that (x)
is not a corporation and (y) has not issued certificates to evidence the equity
interests issued by such Issuer and pledged pursuant to this Agreement (each
such Issuer an “Applicable Issuer”) to register the security interest granted
hereunder on its books and records and to deliver to Secured Party a Pledge
Acknowledgment, substantially in the form of Exhibit A attached hereto, wherein
such Applicable Issuer shall acknowledge that it has been instructed to and
shall comply with any instructions originated by Secured Party with respect to
the interests of Pledgor in such entity without further consent of the Pledgor.
 
5.   With respect to the non-corporate Issuers, Rives-Monteiro Leasing, LLC
(“Rives”) and ADEX Puerto Rico LLC (“ADEX PR” and together with Rives, the
“Non-Corporate Issuers”; and each individually, a “Non-Corporate Issuer”):
 
(a)   Pledgor hereby represents and warrants that, as of the date hereof,
neither of the Non-Corporate Issuers have “opted-in” to Article 8 of the Uniform
Commercial Code as adopted in the jurisdiction in which such Non-Corporate
Issuer is organized from time to time (the “Applicable Code”) with respect to
the equity interests issued by such Non-Corporate Issuer and the equity
interests issued by each Non-Corporate Issuer are not “securities” for purposes
of and as governed by and defined in Article 8 of the Applicable Code; and
 
 
4

--------------------------------------------------------------------------------

 
 
(b)   Pledgor hereby covenants and agrees that it shall not cause or permit
either Non-Corporate Issuer to “opt-in” to Article 8 of the Applicable Code or
take any action that, under Article 8 of the Applicable Code, would convert such
equity interests into “securities” for purposes of and as governed by and
defined in Article 8 of the Applicable Code without (i) causing such
Non-Corporate Issuer thereof to issue to Pledgor and promptly deliver to Secured
Party certificates or instruments evidencing such equity interests and (ii)
taking such other action as may be reasonably requested by Secured Party with
respect to its rights as Secured Party applicable to such equity interests.
 
6.   Pledgor hereby authorizes Secured Party to file UCC-1 initial financing
statements listing Pledgor as the “debtor” and Secured Party as the “secured
party” and giving a description of the Pledged Collateral as the “collateral”
covered by such financing statement in such jurisdictions, and to file any and
all amendments thereto and continuations thereof and, as Secured Party may from
time to time determine to be necessary, prudent or desirable in order to perfect
any security interest granted hereunder under the Uniform Commercial Code as
enacted in any jurisdiction applicable to the perfection and/or enforcement of
Secured Party’s lien in the Pledged Collateral (the “Code”), all whether or not
Pledgor has signed or authenticated any such financing statement, amendment or
continuation.  Pledgor hereby represents and warrants that, as of the date
hereof:  (i) it is an entity of the type indicated with respect to it in the
preamble to this Agreement, (ii) it is organized under the laws of the
jurisdiction indicated with respect to it in the preamble to this Agreement and
not under the laws of any other or additional jurisdiction, (iii) the full legal
name of Pledgor as reflected in its Organizational Documents as filed with the
Secretary of State of its jurisdiction of organization is as set forth in the
preamble to this Agreement, and (iv) the notice address specified in the Loan
Agreement is a valid mailing address of Pledgor.
 
7.   If an Event of Default occurs and is continuing under the Loan Agreement,
then Secured Party may, at its sole option, exercise from time to time with
respect to the Pledged Collateral any and/or all rights and remedies available
to it hereunder, under the Code, or otherwise available to it, at law or in
equity, including, without limitation, the right to dispose of the Pledged
Collateral at public or private sale(s) or other proceedings, and Pledgor agrees
that, if permitted by law, Secured Party or its nominee may become the purchaser
at any such sale(s).
 
8.   (a)  In addition to all other rights granted to Secured Party herein, under
the Code or otherwise available at law or in equity, Secured Party shall have
the following rights, each of which may be exercised at Secured Party’s sole
discretion (but without any obligation to do so), at any time following the
occurrence and during the continuance of an Event of Default under the Loan
Agreement, without further consent of Pledgor: (i) transfer the whole or any
part of the Pledged Collateral into the name of itself or its nominee or to
conduct a sale of the Pledged Collateral pursuant to the Code or pursuant to any
other applicable law; (ii) vote the Pledged Collateral; (iii) notify the persons
obligated on any of the Pledged Collateral to make payment to Secured Party of
any amounts due or to become due thereon; and (iv) release, surrender or
exchange any of the Pledged Collateral at any time, or to compromise any dispute
with respect to the same.  Secured Party may proceed against the Pledged
Collateral, or any other collateral securing the Obligations, in any order, and
against Pledgor and any other obligor, jointly and/or severally, in any order to
satisfy the Obligations.  Pledgor waives and releases any right to require
Secured Party to first collect any of the Obligations secured hereby from any
other collateral of Pledgor or any other party securing the Obligations under
any theory of marshalling of assets, or otherwise.  Any and all dividends,
distributions, interest declared, distributed or paid and any proceeds of the
Pledged Collateral which are received by Pledgor following the occurrence and
during the continuance of an Event of Default under the Loan Agreement shall be
(i) received in trust for the benefit of Agent and the Lenders; (ii) segregated
from the other property and funds of Pledgor; and (iii) forthwith delivered to
Secured Party as Pledged Collateral in the same form as received (with any
necessary documents, endorsements or assignments in blank with guaranteed
signatures).  All rights and remedies of Secured Party are cumulative, not
alternative.
 
 
5

--------------------------------------------------------------------------------

 
 
       (b) Pledgor hereby irrevocably appoints Secured Party its
attorney-in-fact, subject to the terms hereof, following the occurrence and
during the continuance of an Event of Default under the Loan Agreement, at
Secured Party’s option, (i) to effectuate the transfer of the Pledged Collateral
on the books of the Issuer thereof to the name of Secured Party or to the name
of Secured Party’s nominee, designee or transferee; (ii) to endorse and collect
checks payable to Pledgor representing distributions or other payments on the
Pledged Collateral; and (iii) to carry out the terms and provisions
hereof.  Pledgor acknowledges and agrees that Secured Party shall be authorized
at any time to provide a copy of this Agreement to any Issuer as evidence that
Secured Party has been given the foregoing power of attorney.
 
9.     The proceeds of any Pledged Collateral received by Secured Party at any
time, whether from the sale of Pledged Collateral, collections in respect
thereof or otherwise, shall be allocated and applied to the Obligations as
provided for in the Loan Agreement.
 
10.   Pledgor recognizes that Secured Party may be unable to effect, or may
effect only after such delay which would adversely affect the value that might
be realized from the Pledged Collateral, a public sale of all or part of the
Pledged Collateral by reason of certain prohibitions contained in the Securities
Act of 1933, as amended (“Securities Act”) or other applicable securities
legislation in any other applicable jurisdiction and may be compelled to resort
to one or more private sales to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities for their own
account, for investment and not with a view to the distribution or resale
thereof.  Pledgor agrees that any such private sale may be at prices and on
terms less favorable to Secured Party or the seller than if sold at public
sales, and therefore recognizes and confirms that such private sales shall not
be deemed to have been made in a commercially unreasonable manner solely because
they were made privately.  Pledgor agrees that Secured Party has no obligation
to delay the sale of any such securities for the period of time necessary to
permit the issuer of such securities to register such securities for public sale
under the Securities Act or other applicable securities legislation in any other
applicable jurisdiction.
 
 
6

--------------------------------------------------------------------------------

 
 
11.   In the event that any stock dividend, reclassification, readjustment or
other change is made or declared in the capital structure of any Issuer on
Schedule I attached hereto or Pledgor acquires or in any other manner receives
additional shares of stock, membership/limited liability company interests,
partnership interests or other Capital Stock in any such Issuer, or any option
included within the Pledged Collateral with respect to the stock,
membership/limited liability company interests, partnership interests or other
Capital Stock of such Issuer is exercised, any and all such new, substituted or
additional Capital Stock (together with all Related Rights associated therewith)
issued by reason of any such change or exercise to Pledgor shall immediately and
automatically become subject to this Agreement and the pledge and grant of a
security interest created by Pledgor hereunder and Pledgor hereby grants a
security interest in any such future Capital Stock (together with all Related
Rights associated therewith) to Agent to secure the Obligations.  Any and all
certificates issued to Pledgor with respect to any such new, substituted or
additional Capital Stock shall be delivered to and held by Secured Party in the
same manner as the Pledged Collateral originally pledged hereunder.  Immediately
upon the issuance of any such Capital Stock, Pledgor shall deliver written
notice of such issuance to Secured Party, which such written notice shall
include an updated and amended Schedule I to this Agreement, which shall upon
delivery be deemed to have amended and restated the previously effective version
of such Schedule I.
 
12.   Until the earlier of (i) the time Secured Party notifies Pledgor in
writing after the occurrence and during the continuance of any Event of Default
under the Loan Agreement of the exercise of Secured Party’s rights under this
Section 12 or (ii) the occurrence of any Event of Default under Sections 7.1(F)
or 7.1(G) of the Loan Agreement in which case no notice or other affirmative
action shall be required by Secured Party (a “Triggering Event”), Pledgor shall
retain the sole right to vote the Pledged Collateral and exercise all rights of
ownership and/or management with respect to all corporate/limited liability
company/partnership questions for all purposes not in violation of the terms
hereof.  Upon any such Triggering Event, Pledgor shall have no further rights to
and shall not exercise any such voting or other ownership and/or management
rights with respect to the Pledged Collateral, and all such rights shall be
thereafter exercisable only by Secured Party (regardless of whether Secured
Party shall have taken title to such Pledged Collateral and/or otherwise
exercised any of its rights and remedies with respect to the Pledged Collateral
and even prior to any such exercise).   Without limiting the generality of the
foregoing, with respect to any Issuer that is a limited liability company or
partnership, the voting and other ownership and/or management rights which
Secured Party may exercise upon exercise of its rights under this Section 12
shall include (i) the right to replace any “managing member” or “manager” and/or
any “general partner” (including in any such case Pledgor in any such capacity),
as applicable, of any such limited liability company or partnership Issuer (and,
if necessary in connection with the foregoing, the power to amend the limited
liability company operating agreement or partnership agreement, as applicable,
of any such limited liability company or partnership Issuer to effectuate such
replacement) and (ii) if Pledgor is a general partner or managing member of any
such limited liability company or partnership Issuer, to act as such general
partner or managing member of any such Issuer with respect to any and all
business matters relating to the applicable Issuer and/or its property and
businesses for all purposes under the Organizational Documents of such Issuer
and/or under the applicable limited liability company or partnership laws of the
jurisdiction of organization of such Issuer.
 
 
7

--------------------------------------------------------------------------------

 
 
(a)   In furtherance of the foregoing, Pledgor hereby irrevocably appoints
Secured Party its attorney-in-fact with full power of substitution and in the
name of Pledgor, and hereby gives and grants to Secured Party an irrevocable and
exclusive proxy for and in Pledgor’s name, place and stead, to exercise under
such power of attorney and/or under such proxy any and all such voting or other
ownership and/or management rights with respect to the Pledged Collateral of any
Issuer with respect to any and all business matters relating to the applicable
Issuer and/or its property and businesses, in each case exercisable only
following the occurrence and during the continuance of any Triggering
Event.  The power of attorney and proxy granted and appointed in this Section 12
shall include the right to sign Pledgor’s name (as a holder of any Equity
Interest and/or as a member or partner in any applicable Issuer) to any consent,
certificate or other document relating to the exercise of any and all such
voting or other ownership and/or management rights with respect to the Pledged
Collateral that applicable law or the Organizational Documents of the applicable
Issuer(s) may permit or require, to cause the Pledged Collateral to be voted
and/or such other ownership and/or management right to be exercised in
accordance with the preceding sentence.  Pledgor hereby represents and warrants
that there are no other proxies and powers of attorney with respect to the
Pledged Collateral of any Issuer that Pledgor may have granted or appointed
which remain in effect (except as set forth in Section 13 below); and no Pledgor
will give a subsequent proxy or power of attorney or enter into any other voting
agreement with respect to the Pledged Collateral of any Issuer (except as set
forth in Section 13 below) and any attempt to do so shall be void and of no
effect.  Pledgor agrees that each Issuer shall be fully protected in complying
with any instructions given by Secured Party under such power of attorney and/or
recognizing and honoring any exercise by Secured Party of such proxy.  Pledgor
acknowledges and agrees that Secured Party shall be authorized at any time to
provide a copy of this Agreement to any Issuer as evidence that Secured Party
has been given the foregoing power of attorney and proxy.  The proxies and
powers of attorney granted by the Pledgor pursuant to this Section 12 are
coupled with an interest and are given to secure the performance of the
Obligations.
 
13.   In addition to and without limiting the generality of the foregoing,
solely with respect to Article 8 Matters (as defined below), Pledgor hereby
irrevocably appoints Secured Party its attorney-in-fact with full power of
substitution and in the name of Pledgor, and hereby gives and grants to Secured
Party an irrevocable and exclusive proxy for and in Pledgor’s name, place and
stead, to exercise under such power of attorney and/or under such proxy any and
all such voting or other ownership and/or management rights with respect to the
Pledged Collateral of any Issuer with respect to any and all Article 8 Matters,
which power of attorney and proxy are exercisable and effective at any and all
times from and after the date of this Agreement.  The power of attorney and
proxy granted and appointed in this Section 13 shall include the right to sign
the applicable Pledgor’s name (as a Secured Party of any equity interest and/or
as a member or partner in any applicable Issuer) to any consent, certificate or
other document relating to the exercise of any and all such voting or other
ownership and/or management rights with respect to Article 8 Matters pertaining
to any Issuer that applicable law or the Organizational Documents of the
applicable Issuer(s) may permit or require, to cause the Pledged Collateral to
be voted and/or such other ownership and/or management right to be exercised in
accordance with the preceding sentence.   Pledgor hereby represents and warrants
that there are no other proxies and powers of attorney with respect to Article 8
Matters pertaining to any Issuer; and no Pledgor will give a subsequent proxy or
power of attorney or enter into any other voting agreement with respect to
Article 8 Matters pertaining to any Issuer and any attempt to do so shall be
void and of no effect.  Pledgor agrees that each Issuer shall be fully protected
in complying with any instructions given by Secured Party under such power of
attorney and/or recognizing and honoring any exercise by Secured Party of such
proxy.  Pledgor acknowledges and agrees that Secured Party shall be authorized
at any time to provide a copy of this Agreement to any Issuer as evidence that
Secured Party has been given the foregoing power of attorney and proxy.   The
proxies and powers of attorney granted by the Pledgor pursuant to this Section
13 are coupled with an interest and are given to secure the performance of the
Obligations.  As used herein, “Article 8 Matter” means any action, decision,
determination or election by any applicable non-corporate Issuer or the
member(s) or partner(s) or other equity holders of such non-corporate Issuer
that its membership interests, partnership interests or other equity interests,
or any of them, either (i) be, or cease to be, a “security” as defined in and
governed by Article 8 of the Uniform Commercial Code or (ii) be, or cease to be,
certificated, and all other matters related to any such action, decision,
determination or election.  The proxies and powers granted by the Pledgor
pursuant to this Section 13 are coupled with an interest and are given to secure
the performance of the Obligations.
 
 
8

--------------------------------------------------------------------------------

 
 
14.   Secured Party shall have no obligation to take any steps to preserve,
protect or defend the rights of Pledgor or Secured Party in the Pledged
Collateral against other parties.  Secured Party shall have no obligation to
sell or otherwise deal with the Pledged Collateral at any time for any reason,
whether or not upon request of Pledgor, and whether or not the value of the
Pledged Collateral, in the opinion of Secured Party or Pledgor, is more or less
than the aggregate amount of the Obligations secured hereby, and any such
refusal or inaction by Secured Party shall not be deemed a breach of any duty
which Secured Party may have under law to preserve the Pledged
Collateral.  Except as provided by applicable law, no duty, obligation or
responsibility of any kind is intended to be delegated to or assumed by Secured
Party at any time with respect to the Pledged Collateral.
 
15.   To the extent Secured Party is required by law to give Pledgor prior
notice of any public or private sale, or other disposition of the Pledged
Collateral, Pledgor agrees that ten (10) days prior written notice to Pledgor
shall be a commercially reasonable and sufficient notice of such sale or other
intended disposition.  Pledgor further recognizes and agrees that if the Pledged
Collateral, or a portion thereof, threatens to decline speedily in value or is
of a type customarily sold on a recognized market, Pledgor shall not be entitled
to any prior notice of sale or other intended disposition with respect to such
Pledged Collateral (or applicable portion thereof).
 
16.   Pledgor shall indemnify, defend and hold harmless Secured Party from and
against any and all claims, losses and liabilities resulting from any breach by
Pledgor of Pledgor’s representations and covenants under this Agreement, other
than as a result of the gross negligence or willful misconduct of Secured
Party.  Without contradicting or limiting the generality of the foregoing, the
provisions of Section 9.4 of the Loan Agreement are applicable to this Agreement
and are incorporated herein by reference.
 
 
9

--------------------------------------------------------------------------------

 
 
17.   Except as and if expressly provided otherwise under the Loan Agreement or
any of the Loan Documents relating to the Loan Agreement, Pledgor (acting solely
in its capacity as Pledgor hereunder and without waiving or affecting any rights
Pledgor may have (if any) in its capacity as a party to the Loan Agreement)
hereby waives to the extent permitted by law: (a) all errors, defects and
imperfections in connection with any proceedings hereunder or in connection with
any of the Obligations, including without limitation, any action by Agent and/or
any Lender in replevin, foreclosure or other court process or in connection with
any other action related to the Obligations or the transactions contemplated
hereunder; (b) presentment for payment and protest; (c) notice of acceptance of
this Agreement; (d) notice of the existence and incurrence from time to time of
any Obligations under the Loan Agreement; (e) notice of the existence of any
Event of Default or Default, the making of demand, or the taking of any action
by Secured Party under the Loan Agreement; (f) any requirement for bonds,
security or sureties required by statute, court rule or otherwise; (g) any
demand for possession of the Pledged Collateral prior to the commencement of any
suit; and (h) demand and default hereunder.
 
18.   [Reserved].
 
19.   This Agreement shall remain in full force and effect and shall not be
limited, impaired or otherwise affected in any way by reason of (a) any delay in
making demand on Pledgor for or delay in enforcing or failure to enforce,
performance or payment of Pledgor’s obligations, (b) any failure, neglect or
omission on Secured Party’s part to perfect any lien upon, protect, exercise
rights against, or realize on, any property of Pledgor or any other party
securing the Obligations, (c) any failure to obtain, retain or preserve, or the
lack of prior enforcement of, any rights against any person or persons or in any
property, (d) the invalidity or unenforceability of any Obligations or rights in
any Collateral under the Loan Agreement or the Loan Documents relating to the
Loan Agreement, (e) the existence or nonexistence of any defenses which may be
available to the Pledgor with respect to the Obligations under the Loan
Agreement or (f) the commencement of any bankruptcy, reorganization,
liquidation, dissolution or receivership proceeding or case filed by or against
Pledgor.
 
20.   Pledgor covenants and agrees that Pledgor shall not sell, dispose of or
otherwise transfer any of the Pledged Collateral, nor grant or permit to exist
any Lien, security interest, judgment lien, levy, garnishment or other charge or
encumbrance of any kind or nature on or with respect to any of the Pledged
Collateral unless and to the extent expressly permitted under the Loan
Agreement.
 
21.   No failure or delay by Secured Party in exercising any right, power or
privilege under this Agreement shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.
 
 
10

--------------------------------------------------------------------------------

 
 
22.   This Agreement constitutes the entire agreement between the parties hereto
regarding the subject matter hereof and may be modified only by a written
instrument signed by Pledgor and Secured Party.
 
23.   THIS AGREEMENT AND ALL MATTERS RELATING HERETO AND/OR ARISING HEREFROM
(WHETHER ARISING UNDER CONTRACT LAW, TORT LAW OR OTHERWISE) SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLIED TO
CONTRACTS TO BE PERFORMED WHOLLY WITHIN THE STATE OF NEW YORK.  Any judicial
proceeding brought by or against Pledgor with respect to this Agreement may be
brought in any federal or state court of competent jurisdiction in the City of
New York, Borough of Manhattan, State of New York, United States of America,
and, by execution and delivery of this Agreement, Pledgor accepts for itself and
in connection with its properties, generally and unconditionally, the
non-exclusive jurisdiction of the aforesaid courts, and irrevocably agrees to be
bound by any judgment rendered thereby in connection with this
Agreement.  Pledgor hereby waives personal service of any and all process upon
it and consents that all such service of process may be made by registered or
certified mail (return receipt requested) directed to Pledgor at its notice
address under this Agreement as provided for in Section 24 below and service so
made shall be deemed completed five (5) days after the same shall have been so
deposited in the mails of the United States of America. Nothing herein shall
affect the right to serve process in any manner permitted by law or shall limit
the right of Secured Party to bring proceedings against Pledgor in the courts of
any other jurisdiction.  Pledgor waives any objection to jurisdiction and venue
of any action instituted hereunder and shall not assert any defense based on
lack of jurisdiction or venue or based upon forum non conveniens.  Pledgor
waives the right to remove any judicial proceeding brought against Pledgor in
any state court to any federal court.  Any judicial proceeding by Pledgor
against Secured Party involving, directly or indirectly, any matter or claim in
any way arising out of, related to or connected with this Agreement or any
related agreement, shall be brought only in a federal or state court located in
the City of New York, Borough of Manhattan, county of New York, State of New
York, United States of America.
 
24.   If any part of this Agreement is contrary to, prohibited by, or deemed
invalid under applicable laws or regulations, such provision shall be
inapplicable and deemed omitted to the extent so contrary, prohibited or
invalid, but the remainder hereof shall not be invalidated thereby and shall be
given effect so far as possible.
 
25.   Any notices which any party may give to another hereunder shall be given
to such party in the manner, by the methods and to the addresses provided for
under Section 9.6 of the Loan Agreement.
 
26.   This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective successors and assigns, except that Pledgor
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of Agent and each Lender.
 
 
11

--------------------------------------------------------------------------------

 
 
27.   EACH OF PLEDGOR AND SECURED PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT,
DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN
ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF PLEDGOR AND
SECURED PARTY WITH RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT
OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND PLEDGOR AND
SECURED PARTY (BY ITS ACCEPTANCE HEREOF) HEREBY CONSENTS THAT ANY SUCH CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A
JURY, AND THAT PLEDGOR OR SECURED PARTY MAY FILE AN ORIGINAL COUNTERPART OR A
COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENTS OF
PLEDGOR AND SECURED PARTY TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
 
28.   The parties hereto have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the parties hereto and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of the authorship of any provisions of this
Agreement.
 
29.   Time is of the essence in Pledgor’s performance under this Agreement.
 
30.   All exhibits and schedules attached hereto are hereby made a part of this
Agreement.
 
 [Signatures on Following Page]
 
 
12

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Pledge Agreement has been executed and delivered as of
the date first set forth above.
 

 
GENESIS GROUP HOLDINGS, INC.
         
 
By:  /s/ Lawrence Sands      Name:   Lawrence Sands     Title:  Senior Vice
President   

 
 
[Stock Pledge Agreement]

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Pledge Acknowledgment
 
THIS STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR A SECURITY.

 
GENESIS GROUP HOLDINGS, INC.
2500 N. Military Trail
Boca Raton, FL 33431
Attention: Lawrence Sands, S.V.P.

 
MidMarket Capital Partners, LLC
301 E. Fourth Street, 27th Floor
Cincinnati, OH  45202
Attention: Joseph Haverkamp

 
On the 17th day of September, 2012, the undersigned, RIVES-MONTEIRO LEASING,
LLC, an Alabama limited liability company (“Company”), registered on its books
and records the pledge of all of the membership interests issued by Company now
or hereafter owned by GENESIS GROUP HOLDINGS, INC., a Delaware corporation
(“Pledgor”), (collectively, the “Pledged Interests”) in favor of MIDMARKET
CAPITAL PARTNERS, LLC, in its capacity as agent for certain lenders (in such
capacity, together with its successors and assigns in such capacity, the
“Secured Party”).  As of the date hereof, the Pledged Interests represent one
hundred percent (100%) of the membership interests of any and all kinds and
types issued by Company.  To Company’s knowledge, (including, without
limitation, any information which may appear on Company’s books and records)
there are no other pledges, security interests, liens, restrictions or adverse
claims to which the Pledged Interests are, or may be, subject as of the date
hereof.  Company hereby agrees Company will hereafter comply with instructions
originated by Secured Party with respect to the Pledged Interests without
further consent of Pledgor.
 

 
RIVES-MONTEIRO LEASING, LLC
         
 
By: /s/ Lawrence Sands     Name:   Lawrence Sands     Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
Pledge Acknowledgment
 
THIS STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR A SECURITY.
 
GENESIS GROUP HOLDINGS, INC.
2500 N. Military Trail
Boca Raton, FL 33431
Attention: Lawrence Sands, S.V.P.

 
MidMarket Capital Partners, LLC
301 E. Fourth Street, 27th Floor
Cincinnati, OH  45202
Attention: Joseph Haverkamp

 
On the 17th day of September, 2012, the undersigned, TROPICAL COMMUNICATIONS,
INC., a Florida corporation (“Company”), registered on its books and records the
pledge of all of the equity interests issued by Company now or hereafter owned
by GENESIS GROUP HOLDINGS, INC., a Delaware corporation (“Pledgor”),
(collectively, the “Pledged Interests”) in favor of MIDMARKET CAPITAL PARTNERS,
LLC, in its capacity as agent for certain lenders (in such capacity, together
with its successors and assigns in such capacity, the “Secured Party”).  As of
the date hereof, the Pledged Interests represent one hundred percent (100%) of
the equity interests of any and all kinds and types issued by Company.  To
Company’s knowledge, (including, without limitation, any information which may
appear on Company’s books and records) there are no other pledges, security
interests, liens, restrictions or adverse claims to which the Pledged Interests
are, or may be, subject as of the date hereof.  Company hereby agrees Company
will hereafter comply with instructions originated by Secured Party with respect
to the Pledged Interests without further consent of Pledgor.
 

 
TROPICAL COMMUNICATIONS, INC.
            By: /s/ Lawrence Sands      Name:  Lawrence Sands     Title:   Vice
President  

 
 
 

--------------------------------------------------------------------------------

 
 
Pledge Acknowledgment
 
THIS STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR A SECURITY.
 
GENESIS GROUP HOLDINGS, INC.
2500 N. Military Trail
Boca Raton, FL 33431
Attention: Lawrence Sands, S.V.P.

 
MidMarket Capital Partners, LLC
301 E. Fourth Street, 27th Floor
Cincinnati, OH  45202
Attention: Joseph Haverkamp

 
On the 17th day of September, 2012, the undersigned, ADEX Corporation, a New
York corporation (“Company”), registered on its books and records the pledge of
all of the equity interests issued by Company now or hereafter owned by GENESIS
GROUP HOLDINGS, INC., a Delaware corporation (“Pledgor”), (collectively, the
“Pledged Interests”) in favor of MIDMARKET CAPITAL PARTNERS, LLC, in its
capacity as agent for certain lenders (in such capacity, together with its
successors and assigns in such capacity, the “Secured Party”).  As of the date
hereof, the Pledged Interests represent one hundred percent (100%) of the equity
interests of any and all kinds and types issued by Company.  To Company’s
knowledge, (including, without limitation, any information which may appear on
Company’s books and records) there are no other pledges, security interests,
liens, restrictions or adverse claims to which the Pledged Interests are, or may
be, subject as of the date hereof.  Company hereby agrees Company will hereafter
comply with instructions originated by Secured Party with respect to the Pledged
Interests without further consent of Pledgor.
 

 
ADEX CORPORATION
         
 
By:  /s/ Lawrence Sands     Name:  Lawrence Sands     Title: Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
Pledge Acknowledgment
 
THIS STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR A SECURITY.

 
GENESIS GROUP HOLDINGS, INC.
2500 N. Military Trail
Boca Raton, FL 33431
Attention: Lawrence Sands, S.V.P.

 
MidMarket Capital Partners, LLC
301 E. Fourth Street, 27th Floor
Cincinnati, OH  45202
Attention: Joseph Haverkamp

 
On the 17th day of September, 2012, the undersigned, ADEX PUERTO RICO LLC, a
Puerto Rican limited liability company (“Company”), registered on its books and
records the pledge of sixty-five percent (65%) of the membership interests
issued by Company now or hereafter owned by GENESIS GROUP HOLDINGS, INC., a
Delaware corporation (“Pledgor”), (collectively, the “Pledged Interests”) in
favor of MIDMARKET CAPITAL PARTNERS, LLC, in its capacity as agent for certain
lenders (in such capacity, together with its successors and assigns in such
capacity, the “Secured Party”).  As of the date hereof, the Pledged Interests
represent sixty-five percent (65%) of the membership interests of any and all
kinds and types issued by Company.  To Company’s knowledge, (including, without
limitation, any information which may appear on Company’s books and records)
there are no other pledges, security interests, liens, restrictions or adverse
claims to which the Pledged Interests are, or may be, subject as of the date
hereof.  Company hereby agrees Company will hereafter comply with instructions
originated by Secured Party with respect to the Pledged Interests without
further consent of Pledgor.
 

 
ADEX PUERTO RICO LLC
         
 
By: /s/ Lawrence Sands     Name:  Lawrence Sands     Title:  Vice President  

 
 
 

--------------------------------------------------------------------------------

 
 
Pledge Acknowledgment
 
THIS STATEMENT IS NEITHER A NEGOTIABLE INSTRUMENT NOR A SECURITY.
 
GENESIS GROUP HOLDINGS, INC.
2500 N. Military Trail
Boca Raton, FL 33431
Attention: Lawrence Sands, S.V.P.

 
MidMarket Capital Partners, LLC
301 E. Fourth Street, 27th Floor
Cincinnati, OH  45202
Attention: Joseph Haverkamp

 
On the 17th day of September, 2012, the undersigned, T N S, INC., an Illinois
corporation (“Company”), registered on its books and records the pledge of all
of the equity interests issued by Company now or hereafter owned by GENESIS
GROUP HOLDINGS, INC., a Delaware corporation (“Pledgor”), (collectively, the
“Pledged Interests”) in favor of MIDMARKET CAPITAL PARTNERS, LLC, in its
capacity as agent for certain lenders (in such capacity, together with its
successors and assigns in such capacity, the “Secured Party”).  As of the date
hereof, the Pledged Interests represent one hundred percent (100%) of the equity
interests of any and all kinds and types issued by Company.  To Company’s
knowledge, (including, without limitation, any information which may appear on
Company’s books and records) there are no other pledges, security interests,
liens, restrictions or adverse claims to which the Pledged Interests are, or may
be, subject as of the date hereof.  Company hereby agrees Company will hereafter
comply with instructions originated by Secured Party with respect to the Pledged
Interests without further consent of Pledgor.
 

 
T N S, INC.
            By:   /s/ Lawrence Sands     Name:  Lawrence Sands     Title:  Vice
President  

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Pledged Collateral
 
The following Pledged Collateral is hereby pledged by Pledgor to Secured Party
pursuant to the Pledge Agreement to which this Schedule is attached:
 
A.            Pledged Shares
 
Pledgor
 
Name of Issuer
 
Jurisdiction
of
Incorporation of Issuer
 
Total Number of Shares Currently Issued per Class(es)
 
Number of Shares Currently Issued to Pledgor by Class(es)
 
Percentage
of Total
Ownership
In Corporation Currently Held by Pledgor
by Class(es)
 
Stock Certificate Number(s) for Certificate(s)
 
Genesis Group Holdings, Inc.
Tropical Communications, Inc.
Florida
Common Stock – 100 shares
Common Stock – 100 shares
100%
2
Genesis Group Holdings, Inc.
ADEX Corporation
New York
Common Stock – 100 shares
Common Stock – 100 shares
100%
15, 16, 17, 18
Genesis Group Holdings, Inc.
T N S, Inc.
Illinois
Common Stock – 1,000 shares
Common Stock – 1,000 shares
100%
3, 5, 6

 
B.            Pledged Partnership Interests
 
NONE.
 
C.            Pledged Membership Interests
 
Pledgor
 
Name
of
Issuer
 
Jurisdiction
of
Formation
of Issuer
Number of Membership
Interests
Currently
Issued per Class(es)
 
Number of Membership Interests Currently Held by Pledgor by Class(es)
 
 
Percentage
of Total
Ownership
In LLC Currently Held by Pledgor
by Class(es)
 
Membership Interest Certificate Number(s) for Certificate(s)
 
Genesis Group Holdings, Inc.
Rives-Monteiro Leasing, LLC
Alabama
N/A
N/A
100%
N/A
Genesis Group Holdings, Inc.
ADEX Puerto Rico LLC
Puerto Rico
N/A
N/A
100%
N/A



 

--------------------------------------------------------------------------------